OMB APPROVAL OMB Number: Expires: Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 18, 2007 DAYBREAK OIL AND GAS, INC. (Exact Name of Registrant as Specified in its Charter) Washington 000-50107 91-0626366 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 601 W. Main Ave., Suite 1012 Spokane, WA 99201 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (509) 232-7674 N/A (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8K fining is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SEC 873(6-04)Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Daybreak Oil and Gas, Inc. (“Daybreak”), has agreed to participate in a Joint Development Program of its Tuscaloosa Project located in northeast Louisiana. Daybreak and its partners (“Parties”) will drill four wells on mutually agreed prospects generated from the seismic program. The Joint Development Participation Agreement is included in this report as Exhibit 99.1 ITEM 7.01REGULATION FD DISCLOSURE On July 17, 2007, Daybreak Oil and Gas, Inc. issued a press release announcing plans for a four well drilling program on its Tuscaloosa Project located in northeast Louisiana. This press release is included as Exhibit 99.2 This information is being disclosed pursuant to Regulation FD. Accordingly, the information in Exhibit 99.2 attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1934, except as shall be expressly set forth by specific reference in such filing. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits 99.1 Joint Development Participation Agreement 99.2 Press Release from July 17, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DAYBREAK OIL AND GAS, INC. By: /s/ Thomas Kilbourne Thomas Kilbourne, Treasurer Date:July 20, 2007
